DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 17-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Sasamoto et al (U.S PG-PUB NO. 20150212008 A1) in view of Taniguchi et al (U.S PG-PUB NO. 20130242294 A1), and further in view of Hwang et al (U.S PG-PUB NO. 20190283333 A1). 
-Regarding claim 11, Sasamoto teaches a system for detecting a surface pattern of an object, comprising (Abstract; FIGS. 1-10C): a driver component, carrying the object (FIG. 5, [0100], “a rotational drive motor”), wherein a surface of the object is divided along a first direction into a plurality of areas (FIGS. 5, 8; [0123], “test regions”), the driver component being further for sequentially moving the plurality of areas to a detection position (FIGS. 1-5; [0095], “series of operations … performed … each test region”); a plurality of light source components, configured to face the detection position and arranged in a plurality of different lighting directions with respect to the detection position, providing light to illuminate the detection position, respectively (FIGS. 1-3; [0060]; [0063]; [0102], “illuminating light beams 22a and 22b emitted from the irradiation units 21a and 21b about a normal line of the test region f”; [0103]), wherein a light incident angle of the light provided by each of the light source components relative to a normal line of the area located at the detection position is less than or equal to 90 degrees (FIG. 1-3, 6A-7B, 8; [0063]; [0108]; [0113], “with respect to the normal line of the test region f”; [0125]); and a photosensitive element, configured to face the detection position (FIG. 1, observation camera 31; FIGS. 2-3, 5, 6B, 7B,  [0061]), capturing a detection image of each of the areas sequentially located at the detection position when the light illuminates the detection position in each of the lighting directions (FIGS. 4B, 8; [0033]; [0077], “capture image of the region”; [0095], [0123]; [0128]-[0129]); and a processor (FIG. 3, processor 43), configured to: receive a plurality of object images of a plurality of objects (FIG. 3, image 41, camera 31; [0066]), wherein the plurality of object images of each of the objects (FIG. 3, object w1) comprise images of the object captured based on a light of a plurality of lighting directions, and the plurality of light directions are different from one another (FIG. 3, units 21a, 21b; light beams 22a, 22b; FIGS. 1-2; [0034]; [0061]; [0120];FIGS. 6B, 7B); normalize the plurality of object images (FIG. 3, 43a, 43b; [0066]-[0067]); for each of the objects, superimpose the plurality of the normalized object images of said objects into an initial image, so as to produce a plurality of initial images; and perform deep learning by using the plurality of initial images of the plurality of objects to build a predictive model for identifying the surface pattern of the object.
Sasamoto is silent to teach for each of the objects, superimposing the plurality of the normalized object images of said objects into an initial image, so as to produce a plurality of initial images; and perform deep learning by using the plurality of initial images of the plurality of objects to build a predictive model for identifying the surface pattern of the object.
	In the same field of endeavor, Taniguchi also teaches normalizing the plurality of object images (Taniguchi: FIG. 2, 2001; FIG. 3, 2012; FIG. 4; FIG. 5, S101-S120; FIG. 6, S200-S202; FIGS. 9, 11); Taniguchi teaches for each of the objects, superimposing the plurality of the normalized object images of said objects into an initial image, so as to produce a plurality of initial images (Taniguchi: FIG. 5, step S103; FIG. 6 S203; FIG. 9; FIG. 2, image 2003; FIG. 3, images 2013a, 2013b; FIGS. 4, 8, 11); Taniguchi further teaches receiving a plurality of object images of a plurality of objects (Taniguchi: Abstract; FIGS. 1A-1C; FIG. 2, images 1261, 1262; FIG.3, images 1261a, 1261r, 1263, 1263r; FIG. 5, step 102; ), wherein the plurality of object images of each of the objects comprise images of the object captured based on a light of a plurality of lighting directions (Taniguchi: FIGS. 1A-1C; FIG. 2, images 1261, 1262; FIG.3, images 1261a, 1261r, 1263, 1263r; FIG. 4; FIG. 5, steps S100-102; [0048], “images under different optical conditions are acquired at the same time”; [0058]; FIGS. 10-11), and the plurality of light directions are different from one another (Taniguchi: [0035], “An illumination angle β from the y-axis … arbitrary direction … any value ranging between 0 and 90 degrees”; FIG. 10);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Sasamoto with the teaching of Taniguchi by normalizing the plurality of object images; and for each of the objects, superimposing the plurality of the normalized object images of said objects into an initial image, so as to produce a plurality of initial images in order to preprocess captured images and prevent overlooking of a defect due to reduction in a defect signal for detecting surface patterns of an object.
Sasamoto in view of Taniguchi does teach a predictive model for identifying the defects of surface pattern of an object (Taniguchi: FIGS. 2-4, 11, “classifier/sizer”; FIG. 5, step 105). Sasamoto in view of Taniguchi is silent to teach performing deep learning based on an artificial neural network to build a predictive model.
However, Hwang is an analogous art pertinent to the problem to be solved in this application and further discloses performing deep learning based on an artificial neural network by using the plurality of images of the plurality of objects to build a predictive model for identifying the surface pattern of the object (Huang, Abstract, “a predictive model trained by machine learning algorithm”; FIG. 1-4, 8-9; [0034], “may use deep learning algorithm (e.g., convolutional neural network (CNN), or a combination of CNNs and Long short-term memory (LSTMs))”). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Sasamoto in view of Taniguchi with the teaching of Hwang by performing deep learning based on an artificial neural network by using the plurality of initial images of plurality of objects to build a predictive model for identifying the surface pattern of the object in order to improve the performance of identification of the surface pattern of the objects.
-Regarding claim 12, the modification further discloses wherein the plurality of lighting directions at least comprise a front side of the detection position, a rear side of the detection position, a left side of the detection position and a right side of the detection position (Sasamoto: FIGS. 6A-6B, 7A-7B; [0024]; [0125]).
-Regarding claim 13, the modification further discloses wherein between optical axes of any two adjacent light source components among the plurality light source components is a same predetermined included angle (Sasamoto: Abstract; FIGS. 6A-6B, 7A-7B).
-Regarding claim 14, the modification further discloses wherein the plurality of light source components provide the light with the same light incident angle (Sasamoto: Abstract; FIGS. 1-3, 6A-6B, 7A-7B; [0060]; [0063]; [0106]).
-Regarding claim 17, the modification further discloses wherein a photosensitive axis of the photosensitive element is parallel to the normal line (Sasamoto: FIGS. 1-3, 5, 6A-6B, 7A-7B; [0103]).
-Regarding claim 18, the modification further discloses wherein the surface of the object is a cylindrical surface, and the driver component rotates the object in a clockwise direction or a counterclockwise direction relative to the photosensitive element to move the plurality of areas to the detection position (Sasamoto: FIG. 5; [0097], “surface of a cylindrical structure”; [0100], “a rotational drive motor … attached to the rotational shaft 13”; [0127]).
-Regarding claim 20, the modification further discloses wherein the processor is further configured to combine the plurality of detection images corresponding to the same lighting direction into an object image (Sasamoto: FIGS. 1-2; FIG. 3, image processor; [0061], “observes reflected light … outputs an observation image”; [0103]; [0126]-[0127]; [0131]).
Claim 11-14, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1), and further in view of Taniguchi et al (U.S PG-PUB NO. 20130242294 A1).
-Regarding claim 11, Shibata discloses a system for detecting a surface pattern of an object (Abstract; FIGS. 1-11), comprising: a driver component, carrying the object (Abstract; [0015]: “movable table … inspection object”; [0053]), wherein a surface of the object is divided along a first direction into a plurality of areas (Abstract, “a plurality of positions”; [0016]; [0075]; [0120]; [0126]; FIGS. 4, 6-8), the driver component being further for sequentially moving the plurality of areas to a detection position ([0058]: “positioned at the inspection start position, and while moving at a constant speed”; [0059]; [0063]; [0085]; FIGS. 1A-1C; 5A-5B); a plurality of light source components (Abstract; FIGS. 1, 11, light source 5, light illumination unit 131), configured to face the detection position and arranged in a plurality of different lighting directions with respect to the detection position (Abstract; FIGS. 1-3; [0015]; [0038]; [0043]; [0045]-[0046]), providing light to illuminate the detection position (Abstract; FIGS. 1-5, 11; [0015]-[0017]; [0064]; [0068]), respectively, wherein a light incident angle of the light provided by each of the light source components relative to a normal line of the area located at the detection position is less than or equal to 90 degrees (FIGS. 1-3; [0038], “oblique direction”; [0043]; [0070]); and a photosensitive element, configured to face the detection position (FIG. 1A, image sensor 45), capturing a detection image of each of the areas sequentially located at the detection position when the light illuminates the detection position in each of the lighting directions ([0041], “detect optical images”; [0048]: “light incident … scattered from the area of the wafer 1 … irradiated with the thin-line illumination light 35 … on the image plane; [0058];FIGS. 1A-1B, 5A-5B; [0144]). and a processor (FIG. 1A, image processing unit 75,operation system 80; [0049]), configured to: receive a plurality of object images of a plurality of objects ([0049]), wherein the plurality of object images of each of the objects comprise images of the object captured based on a light of a plurality of lighting directions ([0015]-[0016]; [0041]; [0133]), and the plurality of light directions are different from one another ([0016]; [0041]; FIGS. 8-9; FIG. 4); normalize the plurality of object images ([0049], “alignment”; FIG. 1C; FIG. 5, S508-S509; FIG. 7); for each of the objects, superimpose the plurality of the normalized object images of said objects into an initial image, so as to produce a plurality of initial images; and perform deep learning by using the plurality of initial images of the plurality of objects to build a predictive model for identifying the surface pattern of the object.
	Shibata does disclose a movable table on which the sample as an inspection object and a pattern chip are mounted. Shibata is silent to teach a driver component, though one of ordinary skills in the art would understand there must be a driver or motor to drive or move the movable table. In addition, Shibata does teach both light source 5 and light illumination unit 131, Shibata is silent to teach detailed function of the unit. Shibata is silent to teach for each of the objects, superimpose the plurality of the normalized object images of said objects into an initial image, so as to produce a plurality of initial images; and perform deep learning by using the plurality of initial images of the plurality of objects to build a predictive model for identifying the surface pattern of the object.
	In the same field of endeavor, Putman teaches a system for detecting a surface pattern of an object, comprising: a driver component, carrying the object (Putman: Abstract; FIGS. 1-17; Col. 5, lines 49-61, “Specimen stage 12 can be driven by stepper motor … to move an object in the X axis and/or Y axis directions under the control of any suitable controller (e.g., control module 70)”), wherein a surface of the object is divided along a first direction into a plurality of areas (Putman: Col. 7, lines 30-46). Putman further discloses a plurality of light source components, configured to face the detection position and arranged in a plurality of different lighting directions with respect to the detection position (Putman: Abstract; FIG. 1A, light bar 28; FIGS. 2A-2B, 3A-3B, 1B-1C, 12). Putman teaches a photosensitive element, configured to face the detection position, capturing a detection image of each of the areas sequentially located at the detection position when the light illuminates the detection position in each of the lighting directions (Putman: FIGS. 1A-4B, 7A, 9A, 11, 13A-13B; Col. 5, lines 43-46; Col. 11, lines 44-49). Putman also teaches a processor (Putman: FIG. 10, processor 1010), configured to: receive a plurality of object images of a plurality of objects (Putman: Abstract; FIG. 10, device 1045, module 1034; Col.2, lines 10-39; Col. 16, lines 23-39), wherein the plurality of object images of each of the objects comprise images of the object captured based on a light of a plurality of lighting directions (Putman: FIGS. 1A-4B, 7A, 9A, 11, 13A-13B; Col. 5, lines 43-46; Col. 11, lines 44-49), and the plurality of light directions are different from one another (Putman: Col.2, lines 10-28); normalize the plurality of object images (Putman: FIGS. 11, 13A, 13B, 14, 10; Col. 13, lines 46-67); for each of the objects, superimpose the plurality of the normalized object images of said objects into an initial image, so as to produce a plurality of initial images (Putman: FIG. 14); and perform deep learning by using the plurality of initial images of the plurality of objects to build a predictive model for identifying the surface pattern of the object (Putman: FIGS. 10, 14; FIG. 13, step 1314; Col. 16, lines 52-65; Col. 17, lines 1-11, “recurrent neural networks; convolutional neural networks”; Col. 18, lines 13-43).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by using a driver component and light bar in order to reliably and smoothly acquire information over relatively small surface areas, capturing multiple images of discrete portions of the surface of an object in order to represent the entire surface of the object and overcome the limitation of the type and variety of illumination that can be provided, and performing deep learning based on an artificial neural network by using the plurality of initial images of plurality of objects to build a predictive model for identifying the surface pattern of the object in order to improve the performance of identification of the surface pattern of the objects.
Shibata in view of Putman is silent to teach for each of the objects, superimposing the plurality of the normalized object images of said objects into an initial image.
However, Taniguchi is an analogous art pertinent to the problem to be solved in this application and further disclose normalizing the plurality of object images (Taniguchi: FIG. 2, 2001; FIG. 3, 2012; FIG. 4; FIG. 5, S101-S120; FIG. 6, S200-S202; FIGS. 9, 11); Taniguchi teaches for each of the objects, superimposing the plurality of the normalized object images of said objects into an initial image, so as to produce a plurality of initial images (Taniguchi: FIG. 5, step S103; FIG. 6 S203; FIG. 9; FIG. 2, image 2003; FIG. 3, images 2013a, 2013b; FIGS. 4, 8, 11); Taniguchi further teaches receiving a plurality of object images of a plurality of objects (Taniguchi: Abstract; FIGS. 1A-1C; FIG. 2, images 1261, 1262; FIG.3, images 1261a, 1261r, 1263, 1263r; FIG. 5, step 102; ), wherein the plurality of object images of each of the objects comprise images of the object captured based on a light of a plurality of lighting directions (Taniguchi: FIGS. 1A-1C; FIG. 2, images 1261, 1262; FIG.3, images 1261a, 1261r, 1263, 1263r; FIG. 4; FIG. 5, steps S100-102; [0048], “images under different optical conditions are acquired at the same time”; [0058]; FIGS. 10-11), and the plurality of light directions are different from one another (Taniguchi: [0035], “An illumination angle β from the y-axis … arbitrary direction … any value ranging between 0 and 90 degrees”; FIG. 10);
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman with the teaching of Taniguchi by normalizing the plurality of object images; and for each of the objects, superimposing the plurality of the normalized object images of said objects into an initial image, so as to produce a plurality of initial images in order to preprocess captured images and prevent overlooking of a defect due to reduction in a defect signal for detecting surface patterns of an object.
-Regarding claim 12, Shibata in view of Putman, and further in view of Taniguchi discloses the system of claim 11.
 Shibata is silent to teach wherein the plurality of lighting directions at least comprise a front side of the detection position, a rear side of the detection position, a left side of the detection position and a right side of the detection position.
In the same field of endeavor, Putman teaches wherein the plurality of lighting directions at least comprise a front side of the detection position, a rear side of the detection position, a left side of the detection position and a right side of the detection position (Putman: FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by using a driver component and light bar in order to reliably and smoothly acquire information over relatively small surface areas and requires the capture of multiple images of discrete portions of the surface of an object in order to represent the entire surface of the object, and overcome the limitation of the type and variety of illumination that can be provided.
-Regarding claim 13, Shibata in view of Putman, and further in view of Taniguchi discloses the system of claim 11.
Shibata is silent to teach wherein between optical axes of any two adjacent light source components among the plurality light source components is a same predetermined included angle.
In the same field of endeavor, Putman teaches wherein between optical axes of any two adjacent light source components among the plurality light source components is a same predetermined included angle (Putman: FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by using a driver component and light bar in order to reliably and smoothly acquire information over relatively small surface areas and requires the capture of multiple images of discrete portions of the surface of an object in order to represent the entire surface of the object, and overcome the limitation of the type and variety of illumination that can be provided.
-Regarding claim 14, Shibata in view of Putman, and further in view of Taniguchi discloses the system of claim 11.
Shibata is silent to teach wherein the plurality of light source components provide the light with the same light incident angle.
In the same field of endeavor, Putman teaches wherein the plurality of light source components provide the light with the same light incident angle (Putman: FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by using a driver component and light bar in order to reliably and smoothly acquire information over relatively small surface areas and requires the capture of multiple images of discrete portions of the surface of an object in order to represent the entire surface of the object, and overcome the limitation of the type and variety of illumination that can be provided.
-Regarding claim 17, Shibata in view of Putman, and further in view of Taniguchi discloses the system of claim 11. The modification further discloses wherein a photosensitive axis of the photosensitive element is parallel to the normal line (Shibata: FIG. 1A, image sensor 45; 2; 9; Putman: FIGS. 1A-1B, 2A, 3A, camera 24).
-Regarding claim 19, Shibata in view of Putman, and further in view of Taniguchi discloses the system of claim 11. Shibata discloses wherein the object is a plate, and the driver component horizontally moves the object along the first direction relative to the photosensitive element to move the plurality of areas to the detection position (Shibata: Abstract, “pattern chip … at a plurality of positions”; [0015]-[0016]; [0022], “wafer”; [0053]; [0058]-[0059]; [0063]; [0085]; [0120]; [0126]; FIGS. 1-8).
Shibata does disclose a movable table on which the sample as an inspection object and a pattern chip are mounted. Shibata is silent to teach a driver component, though one of ordinary skills in the art would understand there must be a driver or motor to drive or move the table.
In the same field of endeavor, Putman teaches a system for detecting a surface pattern of an object, comprising: a driver component, carrying the object (Putman: Abstract; FIGS. 1-17; Col. 5, lines 49-61, “Specimen stage 12 can be driven by stepper motor … to move an object in the X axis and/or Y axis directions under the control of any suitable controller (e.g., control module 70)”), wherein a surface of the object is divided along a first direction into a plurality of areas (Putman: Col. 7, lines 30-46).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by using a driver component and light bar in order to reliably and smoothly acquire information over relatively small surface areas and requires the capture of multiple images of discrete portions of the surface of an object in order to represent the entire surface of the object, and overcome the limitation of the type and variety of illumination that can be provided.
-Regarding claim 20, Shibata in view of Putman, and further in view of Taniguchi discloses the system of claim 11. Shibata is silent to teach wherein the processor is further configured to combine the plurality of detection images corresponding to the same lighting direction into an object image. A person skilled in the art would understand that image processing unit 75 and operation system 80 (Shibata: FIG. 1A) shall include processors.
In the same field of endeavor, Putman teaches wherein the processor is further configured to combine the plurality of detection images corresponding to the same lighting direction into an object image (Putman: FIGS. 1A-1C, 14; FIG. 10, processor 1010; Col. 2, lines 1-10; Col. 9, lines 18-46; Col. 10, lines 22-35; Col. 15, lines 23-39).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by comprising: a processor, coupled to the photosensitive element, combining the plurality of detection images corresponding to the same lighting direction into an object image in order to implement an object surface pattern detection system with advanced signal processing technique to achieve better performance of object surface pattern detection..
-Regarding claim 21, Shibata in view of Putman, and further in view of Taniguchi discloses the system of claim 20. Shibata is silent to teach wherein the processor is further configured to perform a prediction procedure according to the plurality of object images corresponding to the plurality of different lighting directions so as to identify in the object image an area image presenting the surface pattern of the object.
In the same field of endeavor, Putman teaches wherein the processor further comprises an artificial neural network system for performing a prediction procedure according to the plurality of object images corresponding to the plurality of different lighting directions so as to identify in the object image an area image presenting the surface pattern of the object (Putman: FIGS. 1A-1C, 10, 14; Col. 17, lines 1-11, “recurrent neural networks; convolutional neural networks”; Col. 18, lines 13-43).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Shibata with the teaching of Putman by comprises an artificial neural network system for performing a prediction procedure according to the plurality of object images corresponding to the plurality of different lighting directions so as to identify in the object image an area image presenting the surface pattern of the object in order to implement an object surface pattern detection system with advanced signal processing technique to achieve better performance of object surface pattern detection.
Claims 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1), and further in view of Taniguchi et al (U.S PG-PUB NO. 20130242294 A1), in view of Levy et al (U.S PG-PUB NO. 20130039460 A1).
-Regarding claim 15, Shibata in view of Putman, and further in view of Taniguchi discloses the method of claim 11.
Shibata in view of Putman, and further in view of Taniguchi is silent to teach wherein the light is multi-spectrum light, the light source components comprises spectroscopic component, and the spectroscopic component is located between the light emitting component and the detection position and has a plurality of filter regions respectively corresponding to the plurality of spectra, each of the filter regions is for separating the multi-spectrum light into the light of the corresponding spectrum.
However, Levy is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the light is multi-spectrum light (Levy: FIG. 10; [0185]-[0186]), the light source components comprises spectroscopic component, and the spectroscopic component is located between the light emitting component and the detection position (Levy: [0178]; [0186]; [0203]; [0309]; [0397]; FIG. 23) and has a plurality of filter regions respectively corresponding to the plurality of spectra, each of the filter regions is for separating the multi-spectrum light into the light of the corresponding spectrum (Levy: [0171]; [0198], “spectral filter”; [0437]; [0439]; [0547]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman, and further in view of Taniguchi with the teaching of Levy by using multi-spectrum light, spectroscopic component and corresponding spectra filter in order to detect different properties of surface of object.
-Regarding claim 16, Shibata in view of Putman, and further in view of Taniguchi discloses the method of claim 11.
Shibata in view of Putman, and further in view of Taniguchi is silent to teach wherein the light is multi-spectrum light, the light source components comprises spectroscopic component, and spectroscopic component is located between the photosensitive element and the detection position and has a plurality of filter regions respectively corresponding to the plurality of spectra, has a plurality of filter regions respectively corresponding to the plurality of spectra, the light is multi-spectrum light, each of the filter regions is for separating the multi-spectrum light into the light of the corresponding spectrum.
However, Levy is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the light is multi-spectrum light (Levy: FIG. 10; [0185]-[0186]), the light source components comprises spectroscopic component, and spectroscopic component is located between the photosensitive element and the detection position (Levy: [0169], “Detection system 38 may include detector 46. Detector 46 may include … spectrophotometer, … camera”; FIGS. 3-7; [0178]; [0186], FIG. 10; [0203]; [0310]; [0397]-[0398]; FIG. 23) and has a plurality of filter regions respectively corresponding to the plurality of spectra, each of the filter regions is for separating the multi-spectrum light into the light of the corresponding spectrum (Levy: [0171]; [0198], “spectral filter”; [0437]; [0439]; [0547]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman, and further in view of Taniguchi with the teaching of Levy by using multi-spectrum light, spectroscopic component and corresponding spectra filter in order to detect different properties of surface of object.
-Regarding claim 18, Shibata in view of Putman, and further in view of Taniguchi discloses the method of claim 11.
Shibata in view of Putman, and further in view of Taniguchi is silent to teach wherein the surface of the object is a cylindrical surface, and the driver component rotates the object in a clockwise direction or a counterclockwise direction relative to the photosensitive element to move the plurality of areas to the detection position.
However, Levy is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the surface of the object is a cylindrical surface, and the driver component rotates the object in a clockwise direction or a counterclockwise direction relative to the photosensitive element to move the plurality of areas to the detection position (Levy: FIGS. 2A-2B; [0160]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman, and further in view of Taniguchi with the teaching of Levy by using multi-spectrum light, spectroscopic component and corresponding spectra filter in order to detect different properties of surface of object.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1), and further in view of Taniguchi et al (U.S PG-PUB NO. 20130242294 A1), in view of Borner et al (U.S PG-PUB NO. 20090073280 A1).
-Regarding claim 22, Shibata in view of Putman, and further in view of Taniguchi discloses the method of claim 20.
Shibata in view of Putman, and further in view of Taniguchi is silent to teach that the photosensitive element is a linear photosensitive element.
However, Borner is an analogous art pertinent to the problem to be solved in this application and further discloses that photosensitive element is a linear photosensitive element (Borner: Abstract; FIG. 1; [0025]-[0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman, and further in view of Taniguchi with the teaching of Borne by using a linear photosensitive element in order to correct the data of the inertial measurement unit, offer higher resolution, determine external location parameters at lower cost, capture very small relative movement between the photosensitive element and the object,  and cover the entire surface of the object area.
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1), and further in view of Taniguchi et al (U.S PG-PUB NO. 20130242294 A1), in view of Mitsui et al (U.S PG-PUB NO. 20170257576 A1).
-Regarding claim 23, Shibata in view of Putman, and further in view of Taniguchi discloses the method of claim 11.
	Shibata in view of Putman, and further in view of Taniguchi is silent to teach wherein the processor is further configured to: capture, based on a short side of each of the detection images, a middle region of each of the detection images, and combine the plurality of middle regions corresponding to the same lighting direction into an object image.
	However, Mitsui is an analogous art pertinent to the problem to be solved in this application and further discloses capturing, based on a short side of each of the detection images, a middle region of each of the detection images, and combining the plurality of middle regions corresponding to the same lighting direction into an object image (Mitsui: FIGS. 14-16, 60; [0150], [0353]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman, and further in view of Taniguchi with the teaching of Mitsui by capturing, based on a short side of each of the detection images, a middle region of each of the detection images, and combining the plurality of middle regions corresponding to the same lighting direction into an object image in order to provide a communication terminal with an image management apparatus, an image processing system, and a method for controlling display of captured images.
-Regarding claim 24, Shibata in view of Putman, and further in view of Taniguchi discloses the system of claim 11. The modification further discloses wherein the processor further comprises an artificial neural network system configured to perform a prediction procedure according to the plurality of object images corresponding to the plurality of different lighting directions so as to identify in the object image an area image presenting the surface pattern of the object (Putman: FIGS. 1A-1C, 10, 14; Col. 17, lines 1-11, “recurrent neural networks; convolutional neural networks”; Col. 18, lines 13-43).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (U.S PG-PUB NO. 20160011123 A1) in view of Putman (U.S PATENT NO. 10545096 B1), and further in view of Taniguchi et al (U.S PG-PUB NO. 20130242294 A1), in view of Mitsui et al (U.S PG-PUB NO. 20170257576 A1), in view of Borner et al (U.S PG-PUB NO. 20090073280 A1).
-Regarding claim 25, Shibata in view of Putman, and further in view of Taniguchi, in view of Mitsui discloses the method of claim 23.
Shibata in view of Putman, and further in view of Taniguchi, in view of Mitsui is silent to teach that the photosensitive element is a linear photosensitive element.
However, Borner is an analogous art pertinent to the problem to be solved in this application and further discloses that photosensitive element is a linear photosensitive element (Borner: Abstract; FIG. 1; [0025]-[0026]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Shibata in view of Putman, and further in view of Mitsui with the teaching of Borne by using a linear photosensitive element in order to correct the data of the inertial measurement unit, offer higher resolution, determine external location parameters at lower cost, capture very small relative movement between the photosensitive element and the object,  and cover the entire surface of the object area.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664